Dismiss and Opinion Filed January 29, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00071-CR

                            THE STATE OF TEXAS, Appellant
                                        V.
                           JOHN MARSHALL LOWRY, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82372-2012

                             MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                   Opinion by Justice Bridges
       The State has filed a motion to dismiss this appeal. The motion is signed by counsel for

the State. The Court GRANTS the motion and ORDERS that this appeal be DISMISSED and

the decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140071F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

THE STATE OF TEXAS, Appellant                      On Appeal from the 416th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-00071-CR        V.                       Trial Court Cause No. 416-82372-2012.
                                                   Opinion delivered by Justice Bridges.
JOHN MARSHALL LOWRY, Appellee                      Justices Lang and Evans participating.

       Based on the Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered January 29, 2015.




                                             –2–